SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1259
CA 15-00758
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


STEVEN R. SAUMURE AND RHONDA SAUMURE,
PLAINTIFFS-APPELLANTS-RESPONDENTS,

                      V                                          ORDER

U.R. BEST RESORT, INC., ANDERSON BARNEY REAL
ESTATE MANAGEMENT GROUP, LLC, AND SMITH
STRUCTURES, INC.,
DEFENDANTS-RESPONDENTS-APPELLANTS.


SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS-RESPONDENTS.

GOLDBERG SEGALLA LLP, SYRACUSE (LISA M. ROBINSON OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS U.R. BEST RESORT, INC. AND ANDERSON
BARNEY REAL ESTATE MANAGEMENT GROUP, LLC.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN J. KROGMAN DAUM
OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT SMITH STRUCTURES, INC.


     Appeal and cross appeals from an order of the Supreme Court,
Onondaga County (Hugh A. Gilbert, J.), entered July 17, 2014. The
order denied the motion of plaintiffs for partial summary judgment and
granted in part and denied in part the cross motions of defendants for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court